DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action, is for application filed on 1/14/20 including claims 1-9.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/27/20, 12/21/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE1: ZTE, Discussions on D2D UE-to-network Relay, R1-151725, henceforth, ‘725, and further in view of D2: CN 106028427 A (12 October 2016), henceforth, ‘427.
For claim 1, ‘725 discloses following limitations:
A relay device, comprising: 
(‘725: section 1, Introduction, In Rel-13 D2D Work Item [1], UE-to-network relay and the requirement are 
described as follows

device supports data forwarding;
(‘725 discloses a data transmission method, and specifically discloses (see description, parts 2 and 3) that: a relay UE periodically transmits a discovery message (equivalent to a "first message" in claims 1 and5), announcing its existence to a nearby UE, wherein the discovery message carries a relay UE ID; and when a remote UE have data to transmit to a network, D2D broadcast communication can be used between the relay UE and the remote UE;)
a receiver, configured to receive a second message from a remote device, wherein the second message comprises data of the remote device; and 
(‘725, section 5, the remote UE directly sends data (equivalent to a "second message" in claims 1 and 5 and the relay UE receives the D2D broadcast transmission from the remote UE,)
a processor, configured to send, based on the second message, the data to a core network device.
(‘725, section 5, sets up an RRC connection with an eNB, and then sends data to the eNB.)
‘725 does not disclose following limitation, which is disclosed by ‘427, as follows:
(‘427 discloses processor in [0026] and a data transmission method, and specifically discloses (see description, paragraphs [0140] - [0164], and figure 7): a network comprising a PGW, an SGW, an MME, an eNB, a relay UE and a remote UE, and downlink data being transmitted to the remote UE by means of the MME, the eNB and the relay UE (the MME being equivalent to a "core network device"). 
On this basis, it would have been readily obvious for a person skilled in the art before the filing date that with regard to downlink data, an eNB sends the data to an MME by means of an NAS message, and the MME performs corresponding transmission on the data; and the NAS message comprising corresponding indication information for indicating that the data is forwarded data is a common technical means in the art. With regard to difference (3), a remote device carrying its identifier in a broadcast message is a common technical means in the art.
	For claim 5, ‘725 discloses following limitations:
	A remote device (see part 2: out-of-coverage UEs), comprising: a receiver, configured to monitor a first 
message broadcast by a relay device, wherein the first message indicates that the relay device supports data 

	(‘725 discloses a data in observation 1,  it is preferable that relay UE would be monitored periodically by remote UE, regardless whether the remote UE has data to communicate with eNB , and, further discloses in case 2: remote UE is out of coverage and does not have data to communicate with the network. It only needs to keep monitoring D2DSS or D2D discovery signals from nearby D2D UEs, and searching for relay UE, in step 1: discloses Remote UE would identify relay UE by monitoring the discovery signal sent by relay UE; and continues detecting the signals from relay UEs.; further discloses: transmission method, and specifically discloses (see description, parts 2 and 3) that: a relay UE periodically transmits a discovery message (equivalent to a "first message" in claim 5), announcing its existence to a nearby UE (equivalent to remote device), wherein the discovery message carries a relay UE ID; and 
	a transmitter, configured to send a second message to the relay device, wherein the second message comprises data of the remote device.
	(‘725: (see description, parts 2 and 3) when a remote UE have data to transmit to a network, D2D broadcast communication can be used between the relay UE and the remote UE; the remote UE directly sends data (equivalent to a "second message" in claim 5)
	‘725 does not disclose following limitation, which is disclosed by ‘427, as follows:
(‘427 discloses processor in [0026] and a data transmission method, and specifically discloses (see description, paragraphs [0140] - [0164], and figure 7): a network comprising a PGW, an SGW, an MME, an eNB, a relay UE and a remote UE, and downlink data being transmitted to the remote UE by means of the MME, the eNB and the relay UE (the MME being equivalent to a "core network device"). 
On this basis, it would have been readily obvious for a person skilled in the art before the filing date that with regard to downlink data, an eNB sends the data to an MME by means of an NAS message, and the MME performs corresponding transmission on the data; and the NAS message comprising corresponding indication information for indicating that the data is forwarded data is a common technical means in the art. With regard to difference (3), a remote device carrying its identifier in a broadcast message is a common technical means in the 
art.
Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE1: ZTE, Discussions on D2D UE-

For claims 2 and 6, ‘725 in view of ‘427 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 respectively, with the exception of following limitation, which is disclosed by ‘942, as follows:
wherein the second message further comprises at least one of an authentication parameter or an identity of the remote device.
(‘942:[0153] The Remote UE Report Notification message may include ID and IP information of the newly connected remote UE, and ID information of the disconnected remote UE.)
It would have been obvious to a person of ordinary skill in the art before the invention to have combined limitations of ‘942 nwith those of ‘725 in view of ‘427 for the advantage of reducing latency.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over DE1: ZTE, Discussions on D2D UE-to-network Relay, R1-151725, henceforth, ‘725, and further in view of D2: CN 106028427 A (12 October 2016), henceforth, ‘427. And, further, in view of Salkintzis  (US 20190215691 ), henceforth, ‘691.
For claim 3, ‘725 in view of ‘427 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 respectively, with the exception of following limitation, which is disclosed by ‘691, as follows:
For claim 3, ‘725 in view of ‘427 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 respectively, with the exception of following limitation, which is disclosed by ‘691, as follows:
wherein the second message further comprises the authentication parameter, and the processor is further configured to: perform authentication on the remote device based on the authentication parameter; and send the data to the core network device in response to the remote device being authenticated successfully. 
(‘691:[0043] a processor that initiates a first authentication procedure with a remote unit over a non-3GPP access network and sends an attach request to a mobile core network on behalf of the remote unit. The processor receives an attachment authentication request from the mobile core network and transforms the attachment authentication request into authentication request of the first authentication procedure. The processor further uses an authentication response of the first authentication procedure to complete attachment to the mobile core network.)
authentication communicated.

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Kim et al ( US 20190215762), henceforth, ‘762 in view of Kim et al   (US 20170164332), henceforth, ‘332.
For claim 8, ‘762 discloses all limitations of subject matter, as applied to preceding claim 7, with the exception of following limitation, which is disclosed by ‘332, as follows:
wherein the relay indication information comprises a type of the data, and the processor is further configured to: send the data to an application server (AS) corresponding to the type based on the type of the data.
( [0005] In one embodiment of the present invention, a method of selecting, by a first UE for a proximity service (ProSe), a relay in a wireless communication system comprises the steps of transmitting a UE-to-Network Relay discovery message; selecting a second UE as a UE-to-Network Relay; establishing a connection for direct communication with the second UE; and transmitting a registration request message to a group communication service application server (GCS AS) through the second UE, wherein when the UE-to-Network Relay discovery message includes UE-to-UE Relay related request information, the UE-to-UE Relay related information is received from the second UE and the second UE is selected as the UE-to-UE Relay based on the UE-to-UE relay related information.)
It would have been obvious to a person of ordinary skill in the art before the invention to have combined limitations of ‘332 with those of ‘762 for the advantage of establishes a connection for direct communication with the second UE,

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Kim et al ( US 20190215762), henceforth, ‘762 in view of Tappeiner (US 20170070362), henceforth, ‘362.
For claim 9, ‘762 discloses all limitations of subject matter, as applied to preceding claim 7, with the exception of following limitation, which is disclosed by ‘362, as follows:
wherein the processor is further configured to: send the data to a connection management platform in 

( [0046] The communication platform's core functions are to maintain a secure, persistent connection with deployed energy management modules 115, acquire consumption and operational data from deployed energy management modules 115, perform maintenance tasks, such as updating firmware, notifying end-users of events they want to know about via chat, email or SMS, and relaying user-defined appliance control and scheduling instructions to deployed energy management modules 115.)
It would have been obvious to a person of ordinary skill in the art before the invention to have combined limitations of ‘362 with those of ‘762 for the advantage of establishes a connection for direct communication to securely manages the flow of data,
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 7 is rejected under 35 U.S.C. 102a (2) as being anticipated by Kim et al ( US 20190215762), henceforth, ‘762.
For claim 7, A core network device, comprising: a communications interface, 
(‘762: [0051] RAN (Radio Access Network): a unit including a Node B, an eNode B, and a Radio Network Controller (RNC) for controlling the Node B and the eNode B in a 3GPP network, which is present between UEs and provides a connection to a core network.)
wherein the NAS message comprises data of a remote device  and relay indication information, and the relay indication information indicates that the data is forwarded data;
(‘762: [0137] When the remote UE determines that connection to a relay with which connection of the 
remote UE has been established should be released, the deactivated NAS may be activated. After activating the 
NAS, the remote UE may transmit a second TAU request message to the MME.)
 and a processor, configured to send the data based on the relay indication information.
(‘762 discloses in [0762]   [0006] --- a processor, wherein the processor is configured to determine to perform relay discovery, transmit a first tracking area update (TAU) request message including relay-related information to a mobility management entity (MME),

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 4;
wherein: the processor is further configured to send a non-access stratum (NAS) message to the core network device, wherein the NAS message comprises the data and relay indication information, and the relay indication information indicates that the data is forwarded data; or the second message comprises a short message service (SMS) message, and the SMS message comprises the data and the identity of the remote device; and the processor is further configured to: send a NAS message to the core network device, wherein the NAS message comprises the SMS message; or the second message further comprises the identity of the remote device; and the processor is further configured to: generate an SMS message, and send the SMS message to the core network device, wherein the SMS message comprises the data and the identity of the remote device.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karampatsis (US 20200187152) discloses Apparatuses, methods, and systems are disclosed for paging a remote unit that has a direct mobile connection to a relay unit. One apparatus includes a processor, a first transceiver that communicates with a mobile network, and a second transceiver that communicates with a remote . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen, can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647